DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/21 has been entered. 
Election/Restrictions
Claims 8 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the telephone conversation with Ross Dannenberg on 8/21/2020. The examiner called Mr. Dannenberg to elect a species from each of Group A and Group B (as set forth in the restriction requirement mailed 5/22/2020).  Mr. Dannenberg chose the echocardiogram and carotid embodiments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 1-3, 7, 9-10, 12-14, 16-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 2, “receiving…from a ventricle monitoring device” is vague and it is unclear what the scope and bounds are of a “ventricle monitoring device”.   Could this device just be a display of ventricle data?  A transmitter of ventricle data?  An ultrasound probe?  Or must the device actually monitor and measure left ventricle volume?  In addition, it is unclear what function or active method step the ventricle monitoring device performs in the claim since the method step is just to “receiving” data.
Similarly, claim 14 has this problem and it is noted that the ventricle monitoring device has not been positively recited/claimed. 
Claim 3 is vague as it is unclear if the method must first monitor a plurality of point in time left ventricle volume measurements and average them or not.  It is suggested to use active voice to further limit claim 1 such as “averaging a plurality of individual…”.
In claims 2, 7, and 9, “the monitoring of the left ventricle volume” lacks antecedent basis.  In addition, in claims 7 and 9, the claims are unclear since no monitoring is taking place and therefore it is unclear what method steps are being recited.
Claim 19 is vague and makes the claim incomplete for omitting essential structural cooperative relationship between elements.  The echo system is not connected to any other element in claim 14 and the claim is a listing of parts. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Claims 1-3, 7, 9-10, 12-14, 16-17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method and corresponding structure to calculate a first phase ejection measurement, which is an abstract idea that can be performed through a mental process or critical thinking. This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer or structural elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer or through a mental process/critical thinking. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they only store, retrieve, or sense information from memory and there are well understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP 2106.05d. 
The claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  The claims are directed to an abstract idea and/or the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to a general computer performing a calculation.  The claims are directed to an abstract idea, i.e. implementing the idea of calculating a first phase ejection measurement, such as done by a mental process or critical thinking, with additional generic computer elements, or additional structure (e.g. processor, memory, and/or telemetry for receiving data) recited at a high level of generality that perform generic functions routinely used in the art, and do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation or in the relevant art.  Thus, the recited generic computer components perform no more than their basic computer functions. These additional elements are well‐understood, routine and conventional limitations (see cited document(s) or court decisions listed in MPEP 2106.05d) that amount to mere instructions or elements to implement the abstract idea.  In addition, the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  See the recent decisions by the U.S. Supreme Court, including Alice Corp., Myriad, and Mayo.  In addition, the current claims are similar to other recent court decisions dealing with analyzing, comparing, and/or displaying data, such as Electric Power Group, Digitech, Grams, and Classen.  
Response to Arguments
Applicant's arguments filed 10/5/21 have been fully considered but they are not persuasive.   The applicant’s argument that claims 1 and 14 contain two devices operating in combination—i.e. a data processing device and a ventricle monitoring device—and therefore the claims should not be rejected under 101 is not persuasive.  In both claims 1 and 14, the ventricle monitoring device performs no step, function, or monitoring (claim 14 does not positively recite the monitoring device either and it is unclear if claim 1 contains any positive method step recitation of the monitoring device). It is noted the claims only “receive” data and perform calculations on that data.  These calculations are an abstract idea that can be performed by a mental process, critical thinking, and/or pencil and paper.  The claims do not contain any post solution activity that practically integrates the abstract idea/mental process into a complete system/method.    Therefore the 101 rejection is maintained.  It is suggested that the applicant/attorney schedule an interview with the Examiner to further discuss the application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/            Primary Examiner, Art Unit 3792                                                                                                                                                                                            	11/17/21